Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Figures 1-16, in the reply filed on October 1, 2021 is acknowledged. In the reply, applicant identified claims 1-6, 13-20 and 27-28 as reading on the elected species. 
With respect to the non-elected claims: withdrawn claims can remain pending and can be amended, but need to identified in the claim heading as “withdrawn” or “withdrawn, currently amended” as appropriate, and cancelled claims should have the claims text deleted entirely. See MPEP 714 &37 CFR 1.121 on making amendments and properly identifying claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 13-20 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
is configured to be positioned above the upper most platform of the stepladder…”
Similarly, each of claims 1 and 15 include the recitation “wherein the user is stabilized on the stepladder…” As claiming a person is non-statutory subject matter, applicant may consider amending the claim language so as to avoid positively including the user. For example, language such as “wherein the handle portion of the elongate member is configured for a user to grip” could avoid claiming the user, while still including claim language showing the intent of the handle portion. 
Again with respect to each of claims 1 and 15 examiner notes that the recitation “the harness being structured to cradle and urge the user toward the center of gravity of the stepladder when the user stands on at least one of the plurality of steps of the stepladder” is indefinite because the relationship is based on an a plurality of unspecified builds- both that of the user and as well as that of the step ladder. Stepladder’s come in all different sizes, shapes, construction and weights, all of which affect their center of gravity. Similarly, the configuration of the harness to a user towards a center of gravity would be dependent on the size of the user, how are they wearing 
MPEP 2173.05 (b)
II.    REFERENCE TO AN OBJECT THAT IS VARIABLE MAY RENDER A CLAIM INDEFINITE
A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because:
The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other.
Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.

With respect to dependent claims 3 and 17, each of the claims includes the recitation “causes the pusher plate to advance toward and frictionally engage an inside surface of the side rail of the stepladder…” Similar to the noted issue in claim 1 and 15, this claim language suggests the accessory is being claimed in combination with the stepladder. In order to avoid this confusion applicant may consider amending the claim language to read something like “is configured to cause the pusher plate to advance toward and frictionally engage an inside surface of the side rail…”

Examiner asks applicant to review all claims for issues similar to those outlined above. Dependent claims not directly named are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2345720 in view of US 4709783. 
GB 2345720 discloses:
Claims 1 & 15: A safety accessory (1; figure 1) for stabilizing a user on a step ladder (figure 1) having an uppermost platform (top step, if not platform present), a plurality of steps (part of a step ladder), at least one side rail (figure 1), and a center of gravity (inherent), the safety accessory comprising:
an elongate member (figure 3) having a shaft (3) 
a clamp (7, 8, 9) configured to removeably attach to a selected location on the side rail of the step ladder (figure 1), the clamp having a receptacle (9) structured to slideably receive the shaft of the elongate member (figure 1) and a positioning structure 
but does not disclose a handle, strap extender or harness attached thereto. 
However, US 4709783 teaches: 
at least one handle portion (6) extending perpendicularly to the shaft (5) and structured to be gripped by the user (intended use; 6 is certainly capable if being gripped by a user ascending the ladder for balance climbing over the top portion; figure 6), the handle portion having a strap ring (6a);
a strap extender (A) including an extender body (A1), an extender strap (A2) extending from the extender body, a first coupling clip (see below) attached to the extender strap, a second coupling clip (see below) attached to the extender body, the second coupling clip being configured to removeably attach to the strap ring of the handle portion, the strap extender being configured to permit adjustment of a length of the extender strap (figure 6, figure 11);
a harness (A3) configured to removeably couple to the first coupling clip of the strap extender (figure 6),
the harness being structured to cradle and urge the user toward the center of gravity of the step ladder when the user stands on at least one of the plurality of steps of the step ladder (as best understood, this would be dependent upon the fitting of the harness the length of the strap between the user and the ladder, and the positioning and type of ladder; multiple variable that could all be adjusted); and
wherein the handle portion of the elongate member is positioned above the uppermost platform of the step ladder when the shaft of the elongate member is 

    PNG
    media_image1.png
    719
    451
    media_image1.png
    Greyscale

GB 2345720 with a handle, strap extender and harness as taught by US 4709783, for the obvious reasons of providing additional safety and security to the user working at elevation, as well as while ascending and descending the ladder.
With respect to claims 14 & 28: wherein the harness of US 4709783 includes
a strap having a first end, a second end and a length (A3 it is disclosed as a belt for wrapping around a user’s body, therefore it is understood that has a first end, a second end and a length). With respect to the clips and adjustment buckle, while these are not specifically disclosed the examiner takes Official Notice that such clips and adjustment buckles are old and well-known for use on such safety harnesses/belts as it is understood that safety belts are not a one-size-fits-all construction and need to be adjusted to safely fit various size users.


Claims 4 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2345720 in view of US 4709783 as applied to claims 1 and 15 above, and further in view of US 2883134. GB 2345720 does not teach the clamp to include a placement protrusion.
However, US 2883134 teaches:
Claims 4 & 18:  wherein the clamp includes at least one placement protrusion (15; figures 1 & 2) structured to rest on one of the plurality of steps of the step ladder to 
Therefore it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to provide the clamp of GB 2345720 with a placement protrusion as taught by US 2883134 so as to assist the user and securely placing and fitting the clamp to a ladder.


Claims 2 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2345720 in view of US 4709783 as applied to claims 1 and 15 above, and further in view of US 2942830. GB 2345720 does not disclose the clamp to include a receiving plate, and L-bracket and at least one positioning screw.
However, US 2942830 teaches:
Claims 2 & 16 wherein the clamp includes
a receiving plate (16, 54; figures 2 & 5) having a plate flange (48; figures 2 & 5) and at least one guide notch (56; figures 2 & 5),
an L-bracket (14)  having a bracket flange (46) and at least one guide rail (42), the guide notch (56) of the receiving plate being configured to slideably receive the guide rail of the L-bracket for adjusting a clamping distance between the plate flange and the bracket flange (figures 2 & 5), the clamping distance being adjustable to a width of the side rail for gripping the side rail between the plate flange and the bracket flange (figures 2 & 5); and

Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the clamp of GB 2345720 sliding plates like those taught in US 2942830 so as to provide both length and width adjustment to the clamp for fitting a greater number of ladder rails, and therefore providing greater security to the user by providing a better fit and clamp.


Claims 5, 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2345720 in view of US 4709783 as applied to claims 1 and 15 above, and further in view of US 2954093. GB 2345720 does not disclose the shaft of the elongate member to include a plurality of length adjustment holes, or a locking pin, cotter pin and chain.
However, US 2954093 teaches:
Claims 5 & 19: wherein the shaft of the elongate member includes a plurality of length adjustment holes (28; figure 1), the receptacle (equivalent to receiving structure 12 & 13 & lug 27) of the clamp includes at least one locking hole (unnumbered hole in 27 through which 25 passes), and the positioning structure of the clamp includes
a locking pin (25) having a transverse bore (bore through which cotter pin 29 passes; figure 4), the locking pin structured to be removeably inserted through the 
a cotter pin (29) structured to be inserted into the transverse bore of the locking pin for preventing removal of the locking pin from the locking hole and the selected set of length adjustment holes (figures 1 & 4); and
a chain (26) having first and second ends (figure 4), the first end of the chain being coupled to the locking pin (@31), the second end of the chain being coupled to the receptacle(“anchored at the upper end of bolt 24”; figure 4), the chain structured to maintain the locking pin with the receptacle when the locking pin is not inserted through the locking hole and the selected set of length adjustment holes.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the elongate member of GB 2345720 with a plurality of locking holes, a locking pin, a cotter pin and a chain, all as taught by US 2954093, so as to offer a plurality of secure locking positions, and to prevent accidental dropping of the pin during the adjustment of the shaft within the sleeve.
With respect to claims 6 & 20, while US 2954093 does not teach a tightening ring as part of the positioning structure of the shaft, it does teach a tightening ring 37, 38 for securely holding another component with respect to the shaft, as best seen in figure 1, demonstrating that tightening rings about shafts for securing components with respect to one another are old and well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed .

			Allowable Subject Matter
Claims 3, 13, 17 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to dependent claims 3 and 17, the primary reason for indicating as allowable is the particular construction, arrangement and operation of the specific combination of components. More specifically the inclusion, placement and relationship between the various, nuts and bolts, plates and the resulting movement upon set rotation. While there are many known clamps for securing accessories to the size of ladders, the particular combination of components, their arrangement and operation is not anticipated by any of the known prior art. And to arrive at such the particular combination, arrangement and operation would require a significant amount of hindsight and/or unnecessary reconstruction and rearrangement of parts.
With respect to dependent claims 13 and 27, the primary reason for indicating as allowable is the inclusion the guide protrusion, travel groove and plurality of circumferentially disposed placement grooves, and how each of these features are arranged with respect to one another and the resulting operation of their structure and .
				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634